DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant's arguments filed 11/30/2020 have been fully considered but they are not persuasive.
Applicant argues on page 8 of the remarks that the, “claims as amended recite the floating cylindrical support as fully containing a ballast system consisting of stacked volumes which are totally contained within the outer wall of the floating support which excludes reliance by the Examiner on the combination cited in the office action” is not obvious from the combination of prior art Roznitsky and Lopez. 
The Examiner respectfully disagrees, because Roznitsky discloses a floating cylindrical support as fully containing a ballast system consisting of stacked volumes as can be seen in the figures and Lopez discloses a ballast system consisting of volumes or chambers fully contained within the outer wall of the floating support which can be seen in the figures. Therefore, the combination of Roznitsky and Lopez discloses the limitations of the amended claims presented by the Applicant.
Claim Objections
Claims 146, 154, 156, and 157 are objected to because of the following informalities:  
Claims 146, 154, “the tower and a wind turbine having” should be changed to “the tower and the wind turbine having”
Claims 156, 157, “along a principal axis” should be changed to “along the principal axis”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 146-161 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Roznitsky (US 2011/0148115), in view of Lopez (US 2011/0135398).
Regarding claim 146, Roznitsky discloses an elongated offshore floating cylindrical support (4 of Figure 1-2A) having a longitudinal axis and including a top support surface from which a fixed tower (3 of Figure 1, 3-6) also having a longitudinal axis perpendicularly projects, a wind turbine (9 of Figure 1, 3-6) fixedly attached to the tower which does not rotate relative to a principal axis of the tower and a wind turbine having a horizontal rotational axis about which the wind turbine rotates during the generation of electricity comprising:
 a sensor mounted on the tower for sensing an angular variation of the principal axis of the tower from a vertical orientation during the generation of electricity with the sensed 
a ballast system consisting of a permanent ballast volume (43 of Figure 1-2A) located in a bottom part of the ballast system (Para. 0031), 
a first volume located above the permanent ballast volume which is partially filled with a liquid (45 in Figure 2A; 45 is made up of 6 volumes, the Examiner is referencing one of the four located above ballast 43), 
a second volume located above the first volume which is partially filled with the liquid (41 of Figure 1-2A; 41 is made up of 8 volumes, the Examiner is referencing one of the eight) and a pump which 
another volume which is located between the first and second volumes which provides buoyancy (41 of Figure 1-2A; paragraph 0035, 0039-0040; 41 is made up of 8 volumes, the Examiner is referencing one of the eight) and
includes the pump which pumps the liquid between the first and second volumes to vary the trim (Para. 0035; 0051) of the offshore cylindrical floating support and a control system coupled to the pump for controlling the pump in response to the sensed angular variation (Para. 0035; 0051)
from the vertical orientation during the generation of electricity for maintaining the horizontal axis of the wind turbine in a horizontal orientation (Para. 0035; 0051) and 

Roznitsky does not explicitly disclose another volume which is located between the first and second volumes and the volumes are fully contained within an outer cylindrical wall (42 of Figures) of the offshore cylindrical support.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have as an obvious matter of design choice to have another volume located between the first and second volumes in the deep offshore floating wind turbine of Roznitsky to provide stability to the turbine in water [Roznitsky: Para. 0035], since applicant has not disclosed that another volume located between the first and second volumes solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with another volume located beside or below the first and second volumes.
Lopez discloses the volumes are fully contained within an outer cylindrical wall (42 of Figures) of the offshore cylindrical support.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have the ballast volumes of Roznitsky be fully contained within an outer cylindrical wall of the offshore cylindrical support, as taught by Lopez, to stabilize the wind turbine when subjected to wind and tidal forces [Lopez: Para. 0004-0006].
Regarding claim 154, Roznitsky discloses an elongated offshore floating cylindrical support (4 of Figure 1-2A) having a longitudinal axis and including a top support surface from which a fixed tower (3 of Figure 1, 3-6) also having a longitudinal axis perpendicularly projects, 
 a sensor mounted on the tower for sensing an angular variation of the principal axis of the tower from a vertical orientation during the generation of electricity with the sensed angular variation being used for controlling variation of a trim of the offshore floating cylindrical support (Para. 0059-0061);
a ballast system consisting of a permanent ballast volume (43 of Figure 1-2A) located in a bottom part of the ballast system (Para. 0031), 
a first volume located above the permanent ballast volume which is partially filled with a liquid (45 in Figure 2A; 45 is made up of 6 volumes, the Examiner is referencing one of the four located above ballast 43), 
a second volume located above the first volume which is partially filled with the liquid (41 of Figure 1-2A; 41 is made up of 8 volumes, the Examiner is referencing one of the eight) and a pump which 
another volume which is located between the first and second volumes which provides buoyancy (41 of Figure 1-2A; paragraph 0035, 0039-0040; 41 is made up of 8 volumes, the Examiner is referencing one of the eight) and
includes the pump which pumps the liquid between the first and second volumes to vary the trim (Para. 0035; 0051) of the offshore cylindrical floating support and a control system 
from the vertical orientation during the generation of electricity for maintaining the axis of the wind turbine (Para. 0035; 0051) and 
an angle between the longitudinal axes is constant (see Figures) and the volumes are stacked and are contained within an outer cylindrical wall (42 of Figures) of the offshore cylindrical support.
Roznitsky does not explicitly disclose having a vertical rotational axis about which the wind turbine rotates during the generation of electricity, maintaining the vertical axis of the wind turbine in a vertical orientation, and another volume which is located between the first and second volumes.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have as an obvious matter of design choice to have another volume located between the first and second volumes in the deep offshore floating wind turbine of Roznitsky to provide stability to the turbine in water [Roznitsky: Para. 0035], since applicant has not disclosed that another volume located between the first and second volumes solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with another volume located beside or below the first and second volumes.
Lopez discloses having a vertical rotational axis about which the wind turbine rotates during the generation of electricity, maintaining the vertical axis of the wind turbine in a vertical orientation (Para. 0016).

Regarding claim 147, Roznitsky discloses wherein the permanent ballast (43 of Figure 1-2A; Para. 0031) is fixed. 
Regarding claims 148, 149, Roznitsky discloses wherein the pump pumps the liquid along the principal tower axis between the first (45 in Figure 2A; 45 is made up of 6 volumes, the Examiner is referencing one of the four located above ballast 43) and second (41 of Figure 1-2A; 41 is made up of 8 volumes, the Examiner is referencing one of the eight) volumes (Para. 0035; 0051). 
Regarding claim 155, Roznitsky discloses wherein the permanent ballast (43 of Figure 1-2A; Para. 0031) of the offshore floating cylindrical support is fixed.
Regarding claims 156, 157, Roznitsky discloses wherein the pump pumps the liquid along a principal axis between the first (45 in Figure 2A; 45 is made up of 6 volumes, the Examiner is referencing one of the four located above ballast 43) and second (41 of Figure 1-2A; 41 is made up of 8 volumes, the Examiner is referencing one of the eight) volumes (Para. 0035; 0051).
Regarding claims 150-153, 158-161, Roznitsky discloses a sea bottom anchoring system (5 of Figure 1, 3) fastened to the offshore floating cylindrical support (4 of Figure 1-2A).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES H REID whose telephone number is (571)272-9248.  The examiner can normally be reached on M-F 9:30-4:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Charles Reid Jr./Primary Examiner, Art Unit 2832